COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 ALEJANDRO MARTINEZ,                            §
                                                               No. 08-15-00124-CR
                              Appellant,        §
                                                                  Appeal from the
 v.                                             §
                                                                384th District Court
 THE STATE OF TEXAS,                            §
                                                             of El Paso County, Texas
                             State.             §
                                                               (TC# 20010D06101)
                                                §



                                           ORDER

         The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until August 14, 2015. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

         It is further ORDERED that Genesis C. Stephens, Court Reporter for the 384th District
Court,

for El Paso County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause, and forward the same to this Court on or before August 14, 2015.

         IT IS SO ORDERED this 9th day of June, 2015.



                                                     PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.